Citation Nr: 0026856	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-29 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Entitlement to service connection for cirrhosis.




ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the Washington, 
DC, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, denied service 
connection for cirrhosis.  In April 2000, the Board remanded 
the veteran's appeal for further development.

(As noted in the Board's April 2000 remand, issues other than 
entitlement to service connection for cirrhosis were 
addressed in the April 1996 RO determination, but the veteran 
appealed only the denial of service connection for 
cirrhosis.)


FINDINGS OF FACT

1.  The veteran's claim of service connection for cirrhosis 
was filed after October 31, 1990.

2.  No competent medical evidence has been submitted to show 
that the veteran has cirrhosis due to alcohol abuse which was 
caused or aggravated by service-connected disability.

3.  No competent medical evidence has been submitted to show 
that the veteran has  cirrhosis other than that due to 
alcohol abuse which is attributable to military service, 
events coincident thereto, or to an already service-connected 
disability.


CONCLUSION OF LAW

The claim of service connection for cirrhosis is not well 
grounded.  38 U.S.C.A. §§ 105, 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.301, 3.303, 3.310 (1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 2-97 (Jan. 16, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In this regard, the Board notes that a well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  To be well grounded, however, a 
claim must be accompanied by evidence that suggests more than 
a purely speculative basis for granting entitlement to the 
requested benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).  Evidentiary assertions accompanying a claim 
for VA benefits must be accepted as true for purposes of 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible, or the fact 
asserted is beyond the competence of the person making the 
assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Controlling laws and regulations provide that service 
connection may be granted where disability is proximately due 
to or the result of already service-connected disability.  
38 C.F.R. § 3.310 (1999).  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Additionally, in order for a claim of service 
connection on a secondary basis to be well grounded, 
competent medical evidence showing a causal relationship or 
aggravation must be presented.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994); Allen, supra.

For claims filed after October 31, 1990, the law prohibits an 
award of VA compensation for disability due to drug or 
alcohol abuse, whether the claim is based on direct or 
secondary service connection.  38 U.S.C.A. §§ 105(a), 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(m), 3.301, 
3.310(a) (1999); VAOPGCPREC 11-96 (Nov. 15, 1996); VAOPGCPREC 
2-97 (Jan. 16, 1997); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  A claimant may be granted service connection for 
purposes of obtaining VA benefits other than compensation if 
entitlement to secondary service connection for drug or 
alcohol abuse is demonstrated pursuant to 38 C.F.R. 
§ 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 
(June 7-99); Barela v. West, 11 Vet. App. 280 (1998).

The veteran has presented several contentions in this case.  
The first is that alcohol abuse began during his military 
service, that he was treated for alcohol abuse while in 
military service, and that this problem, or treatment 
therefor, caused cirrhosis, which was also diagnosed while he 
was in the military.

The veteran filed his claim of service connection for 
cirrhosis of the liver with VA on January 17, 1996 - after 
the change in the law.  Therefore, regardless of the 
character or quality of any evidence that the veteran might 
submit, cirrhosis of the liver, either due to alcohol abuse 
that began in military service or due to the treatment for 
alcohol abuse while in military service, cannot be recognized 
as a disability for compensation purposes.  The same is true 
even when the veteran, as here, claims that cirrhosis was 
first diagnosed while he was in military service and July 
1977 service medical records show a diagnosis of cirrhosis of 
the liver.  Since direct service connection for disability 
due to alcohol or drug abuse is precluded by law, there is no 
basis upon which to grant service connection under this 
theory.  38 U.S.C.A. §§ 105, 1110, 1131 (West 1991& Supp. 
2000); 38 C.F.R. § 3.1(m), 3.301, 3.310(a) (1999); VAOPGCPREC 
7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998); 
VAOPGCPREC 2-97 (Jan. 16, 1997); VAOPGCPREC 11-96 (Nov. 15, 
1996).  Accordingly, a claim of service connection for 
cirrhosis of the liver due to alcohol abuse must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994).

Alternatively, the veteran argues that his cirrhosis is the 
result of hepatitis that was caused by in-service Aldomet 
treatment for hypertension.  Additionally, it is claimed that 
cirrhosis of the liver was caused or aggravated by his 
service-connected hypertension.

Service medical records show that the veteran had 
hypertension that was treated with Aldomet, which in turn 
caused hepatitis that later cleared after he stopped taking 
the medication.  See treatment records dated in February 
1975, April 1975, May 1975, February 1976, May 1976, October 
1976, April 1977, May 1977, July 1977, August 1977, October 
1977, January 1978, March 1978, May 1978, December 1979, July 
1980, August 1980, and February 1983; examinations dated in 
November 1978 and January 1984 (separation examination).  The 
records also show that the veteran was diagnosed with 
alcoholic cirrhosis of the liver.  See treatment record dated 
in July 1977.

VA treatment records, dated from February 1986 to January 
1996, were obtained by the RO.  These records show complaints 
and/or treatment for possible liver disease beginning in 
August 1994 and alcoholic liver disease and probable 
cirrhosis in April 1995.  Thereafter, the records show the 
veteran's complaints and/or treatment for liver disease 
diagnosed as chronic liver disease and cirrhosis of the 
liver.  See VA treatment records dated in April 1995, June 
1995, October 1995, November 1995, and December 1995; liver 
scan dated in September 1994; liver ultrasound dated in 
November 1995; abdominal computerized tomography (CT) dated 
in December 1995; VA neurological examination dated in March 
1996.  When the veteran first underwent a VA examination in 
November 1989, he reported a history of hepatitis secondary 
to Aldomet treatment for hypertension as well as his having 
made a complete recovery after the Aldomet treatment stopped.  
The diagnoses at that time did not include cirrhosis of the 
liver.

As to the origins and etiology of the veteran's liver 
disease, treatment records reported that it was "probably" 
secondary to alcohol abuse (see VA treatment records dated in 
October 1995) and characterized the disease as alcohol liver 
disease as well as alcoholic cirrhosis (see VA treatment 
records dated in April 1995, November 1995, and December 
1995).  In addition, November 1995 treatment records show the 
veteran's claim that he had cirrhosis secondary to alcohol 
and Aldomet use and a clinician's statement that the veteran 
had "ETOH related hepatic cirrhosis, possibly complicated by 
[A]ldactone hepatitis." 

The veteran underwent VA examinations in March 1996.  At the 
VA bones examination, the veteran once again reported that he 
had had an episode of hepatitis secondary to Aldomet 
treatment for hypertension.  The diagnosis was "[s]tatus 
post past history of hepatic cirrhosis secondary to 
alcoholism and Aldomet ingestion."  

The veteran filed with the RO medical articles related to 
cirrhosis of the liver and hepatitis.  Specifically, the 
research indicates, among other things, that certain anti-
hypertension medications may cause hepatitis/liver disease 
and discussed the causes, diagnosis, and treatment of 
cirrhosis of the liver, as well as the various types of 
hepatitis.

The Board finds that what is significant about the evidence 
is what it does not include.  None of the records on appeal 
includes a medical nexus opinion that shows a relationship 
between any cirrhosis not due alcohol abuse and the veteran's 
military service or events coincident therewith, such as the 
Aldomet hepatitis caused by his treatment for hypertension.  
Likewise, no medical opinion has been presented that tends to 
show a relationship between current disability and continued 
symptoms since service or between the service-connected 
hypertension and the development or worsening of cirrhosis.  
Clyburn v. West, 12 Vet. App. 296 (1999).  This is the case 
even though the record shows that the veteran manifested 
Aldomet hepatitis as a result of his initial in-service 
treatment for hypertension.  Because there is no competent 
medical evidence showing a nexus between any cirrhosis of the 
liver not due to alcohol abuse and in-service injury or 
disease, or between current disability and an already 
service-connected disability, the claim is not well grounded.  
Caluza, supra; Allen, supra.

In reaching the above-noted conclusions, the Board considered 
the veteran's written statements to the RO, VA medical 
records that refer to the veteran's claim that cirrhosis of 
the liver was caused, at least in part, by Aldomet hepatitis 
while in military service, and the medical information the 
veteran filed with the RO.  Nonetheless, while a lay witness 
can report the visible symptoms or manifestations of a 
disease or disability, his opinion as to medical etiology, a 
question integral to the underlying claim of service 
connection, is not helpful.  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, as to VA medical records, it is clear that the 
examiners who referred to Aldomet hepatitis have not provided 
a competent medical nexus opinion.  In 1995, it was merely 
noted that a relationship between hepatic cirrhosis and 
Aldactone hepatitis was possible.  Subsequently, in March 
1996, a "past history" of hepatic cirrhosis secondary to 
alcoholism and Aldomet ingestion was noted, indicating that 
the examiner was merely reporting what the veteran had said 
about his own medical history.  The examiner did not provide 
a specific medical opinion as to the veteran's case.  Such a 
comment, as well as the earlier reference to a possibility 
does not amount to competent medical nexus evidence to make 
the veteran's claim well grounded.  LeShore v. Brown, 8 Vet. 
App. 406 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(a medical statement unsupported by data or other rationale 
does not suffice).  

Similarly, the medical information provided by the veteran to 
the effect that certain anti-hypertension medications may 
cause hepatitis/liver disease is too general and inconclusive 
to establish a plausible claim that this veteran's cirrhosis 
was caused by the Aldomet hepatitis he had while in military 
service or is otherwise related to the service-connected 
disability.  Indeed, in one of the articles provided by the 
veteran, it was reported, as to anti-hypertension medications 
causing hepatitis/liver disease, that liver complications 
usually subsided within a few days or weeks after use of the 
drug was discontinued.  See Mattern v. West, 12 Vet. App. 222 
(1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998).  Accordingly, the lay 
assertions, history or possibilities as noted in clinical 
records, and general medical information do not constitute 
competent evidence sufficient to make the claim well 
grounded.

Lastly, the Board notes that, while the veteran has requested 
application of the benefit-of-the-doubt doctrine, this 
doctrine does not apply until after the veteran has submitted 
a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for cirrhosis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

